Citation Nr: 1436159	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-05 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asbestosis prior to March 7, 2011.  

2.  Entitlement to an initial evaluation in excess of 10 percent for asbestosis from March 7, 2011.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, S.C. and D.A.C.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for asbestosis and assigned a 10 percent evaluation effective September 11, 2007.  The Veteran moved and the appeal has been transferred to the RO in Houston, Texas.

The Board observes that entitlement to a TDIU has been raised by the evidence of the record in connection with his increased evaluation claim for asbestosis.  This issue has been adjudicated by the RO in September 2012 and February 2013 supplemental statements of the case, which denied entitlement to a TDIU.     

The Veteran and D.A.C. testified at an April 2009 Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran and S.C. also testified before a Decision Review Officer (DRO) at a January 2013 hearing.  Transcripts of the hearings are of record.  The Veteran requested another Board hearing before a VLJ, however, he failed to report for his scheduled July 2014 hearing.  In a July 2014 correspondence submitted by the Veteran's attorney, he explained that the Veteran was too ill to attend.  As the Veteran has not requested another hearing, the Board will proceed with appellate review.  

In May 2009, the Board remanded the increased evaluation claim for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through December 2012, which have been considered by the RO in the February 2013 supplemental statement of the case.

In July 2014, the Veteran submitted additional evidence in support of his appeal, but did not submit a waiver of RO consideration of the evidence.  As the Board is granting full benefits for the issue addressed in the decision, the Board's adjudication of the issue does not prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 10 percent for asbestosis prior to March 7, 2011 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 7, 2011, the Veteran's asbestosis has been manifested as requiring outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for asbestosis from March 7, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting a 100 percent evaluation for asbestosis from March 7, 2011, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

As previously stated above, an April 2010 rating decision granted service connection for asbestosis and assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833, effective September 11, 2007, the date of the Veteran's claim.  

Under the General Rating Formula for Interstitial Lung Disease (diagnostic codes 6825 through 6833):

A 10 percent rating is assigned when Forced Vital Capacity (FVC) is between 75 and 80 percent predicted; or when Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is between 66-80 percent predicted.

A 30 percent rating is assigned when FVC is between 65 and 74 percent predicted; or when DLCO (SB) is between 56 and 65 percent predicted.

A 60 percent rating is assigned when FVC is between 50 and 64 percent predicted; when DLCO (SB) is between 40 and 55 percent predicted; or when maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A 100 percent rating is assigned when FVC is less than 50 percent predicted; when DLCO (SB) is less than 40-percent predicted; when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; when there is either cor pulmonale or pulmonary hypertension; or when outpatient oxygen therapy is required.

The post-bronchodilator findings for these pulmonary function tests (PFTs) are required when PFTs are done for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96.

The Veteran contends that his asbestosis, which consists of shortness of breath upon exertion with chest and neck pain and productive coughing spasms, requires outpatient oxygen therapy, and, therefore he is entitled to a 100 percent evaluation.  

As an initial matter, the Board observes, and the Veteran does not dispute, that the Veteran was not prescribed oxygen therapy for his asbestosis for the entire appeal period.  The Veteran asserts that he is entitled to the 100 percent evaluation as of the date his oxygen therapy was required.  The Board finds that the Veteran was prescribed outpatient oxygen therapy on March 7, 2011.  Therefore, the Board finds that evidence shows that from March 7, 2011, the Veteran's asbestosis warrants a 100 percent evaluation.  

The period on appeal prior to March 7, 2011 is discussed in further detail below.  

The Veteran's private treating physician, Dr. Fox, ordered an overnight  pulse oximetry test in February 2011 and subsequently prescribed oxygen therapy on March 7, 2011 for the Veteran during sleep.  See October 2012 prescription form.  In a July 2013 statement, Dr. Fox indicated that he had been treating the Veteran since March 2010.  He said that the Veteran's lung function had continued to deteriorate and required supplemental oxygen.  

In February 2012, the Veteran underwent a VA respiratory examination to determine the current severity of his asbestosis.  Upon review of the Veteran's claims file and medical records, the VA examiner noted that the Veteran's asbestosis required the use of chronic low dose (maintenance) corticosteroids and continuous oxygen therapy.  An August 2011 chest x-ray and February 2011 CT showed multiple pleural plaques.  The VA examiner indicated that a more recent PFT or DLCO could not be performed because the Veteran said he had experienced hemoptysis and respiratory distress following PFT testing and he would not submit to further testing.  The VA examiner found, in a February 2012 addendum opinion, that the Veteran's August 2011 PFT and DLCO results were normal.  The VA examiner found that the record, especially his PFT results, did not indicate a need for continuous or even nighttime use of oxygen.  The VA examiner did not find that the Veteran's asbestosis impacted his ability to work, as he retired from his last job as a brick layer after the plant where he work closed.  

The Veteran sought the opinion of an independent medical expert (IME) regarding the evaluation of his asbestosis.  In September 2012, upon review of the Veteran's claims file and medical records the IME, Dr. Dure, confirmed the Veteran's asbestosis diagnosis, found that the Veteran had severe asbestosis and found that the Veteran experienced daily near-constant debilitating symptoms of fatigue, shortness of breath, chronic pain, and weight loss, which required the use of oxygen therapy 24 hours a day.  Dr. Dure based his opinion, in part, on three VA PFT results which were as follows: FEV-1/FVC ratio of 91 percent (September 11, 2007); FEV-1/FVC ratio of 77 percent (January 22, 2010); and FEV-1/FVC ratio of 75 percent (August 26, 2011).  Dr. Dure found that the September 2007 PFT results of 91 percent showed a mild airflow obstruction, and the decreased FEV-1/FVC ratio in January 2010 and August 2011 of 75 and 71 percent, respectively, showed a severe airflow obstruction.  Dr. Dure did note that the Veteran's PFT results in a January 2011 test showed mild improvement (FEV-1/FVC of 105 percent) in his respiratory function, however, he found that his oxygen saturation was very poor.  See January 2011 VA PFT report.  Dr. Dure found that the Veteran's February 2011 private pulse oximetry report, an overnight test lasting approximately seven hours, revealed abnormal results.  Dr. Dure explained that results below 90 percent are considered abnormal.  He found that the Veteran had 15 minutes and 52 seconds below 89 percent at rest while he sleeping with minimal to no exertion.  He opined that the Veteran's oxygen levels would have shown more severe decreases had the test been performed during the day, as mere walking required an increased demand for oxygen by the body.  Based on these findings, Dr. Dure concluded that the Veteran's asbestosis required continuous oxygen therapy.  

At a January 2013 VA respiratory examination, the VA examiner, after reviewing the Veteran's claims file, found that the Veteran did not require certain treatment for his asbestosis, to include oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics or oxygen therapy.  The VA examiner noted the Veteran's 2011 x-ray and CT results showing pleural plaques and 2011 normal FEV-1/FVC ratio results of 75 percent.  The VA examiner specifically found that those results were not "severe."  The VA examiner concluded that the Veteran's oxygen use was not required by his asbestosis.  Agreeing with the February 2012 VA examiner, the January 2013 VA examiner said that the Veteran's retirement from his last employer was unrelated to his asbestosis.  

An October 2013 statement by the Veteran's private treating physician, Dr. Abdelsayed, explained that the Veteran had severe asbestosis that required 24 hour oxygen therapy and medical assistance due to his increased breathing difficulty.  He said that the Veteran had shortness of breath and airway obstruction that limited his physical and social activity.  

Based on a careful review of the evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that from March 7, 2011, the Veteran's asbestosis was 100 percent disabling.  

The Board notes that the record includes conflicting medical opinions from the February 2012 and January 2013 VA examiners and the Veteran's private treating physicians and IME as to whether the Veteran's asbestosis requires outpatient oxygen therapy.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Board finds that the February 2012 and January 2013 VA examiners' opinions are less probative as to whether the Veteran's asbestosis required oxygen therapy.  Neither opinion adequately addressed the Veteran's reported respiratory symptoms, nor did they address his private treating physician's or IME's opinion that continuous oxygen therapy was needed due to the Veteran's declining health.  Rather, the VA examiner's based their opinions solely on the "normal" 2011 VA PFT and DLCO results, ignoring the private medical evidence showing abnormal pulse oximetry test results and failing to specifically address the Veteran's reported respiratory signs and symptoms.  Furthermore, the January 2013 VA examiner also concluded that the Veteran's oxygen use was unrelated to his asbestosis, but did not offer a reasoned explanation for his opinion.  

By contrast, the Veteran's private treating physicians and IME discussed the Veteran's present respiratory symptoms and found that the Veteran's condition due to his asbestosis had deteriorated to the point where continuous oxygen therapy was required.  While the Board acknowledges that the Veteran's private treating physicians' did not discuss the Veteran's medical records, including his respiratory tests, when offering their opinions, the Board notes that his IME did.  The IME, after citing specific respiratory tests, both VA and private, and addressing any inconsistencies, he concluded that the Veteran's asbestosis did require 24-hour oxygen therapy.  The Board also acknowledges that the IME and January 2013 disagree as to degree of severity of the Veteran's respiratory condition based on his PFT and DLCO results; however, no evidence invalidating the competency of the IME has been offered.  So, as the Board is unable to rely on its own medical judgment, the Board must rely on the competent opinion of the IME.  In conclusion, the Board finds that the private medical opinions offer the most probative medical evidence as to the severity of the Veteran's asbestosis and the required use of oxygen therapy.  

In sum, the Board finds that the Veteran was prescribed outpatient oxygen therapy on March 7, 2011, and, resolving all reasonable doubt in favor of the Veteran, the Veteran's outpatient oxygen therapy is required by his service-connected asbestosis.  As such, his asbestosis from March 7, 2011 warrants a 100 percent evaluation.  


ORDER

Entitlement to a 100 percent evaluation for asbestosis from March 7, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As stated above, the Veteran submitted additional evidence for the issues remaining on appeal, but no signed waiver of AOJ's consideration of that evidence was submitted.  The Board also finds that further development is required, as the Board does not have sufficient evidence to decide the Veteran's increased evaluation claim for his asbestosis prior to March 7, 2011 or his TDIU claim.  Therefore, the Board cannot adjudicate these claims without prejudicing the Veteran.  See Bernard v. Brown, supra; see also 38 C.F.R. 20.1304(c) (2013).  

On remand, the Veteran should be offered another opportunity to submit additional private treatment records from his private treating physicians Dr. Fox and Dr. Abdelsayed in support of his claims.  

In addition, the Veteran should be provided proper VCAA notice for his TDIU claim.  On remand, the Veteran and his representative should be provided notice of any information or lay or medical evidence necessary to substantiate his TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

Furthermore, as the Veteran contends that his asbestosis renders him unable to work, VA has a duty to advise him of the potential relevance of employment records.  Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).  If the Veteran indicates that any employment records are relevant, the AOJ should obtain these records, using the appropriate releases.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake the appropriate development of the Veteran's TDIU claim, including proper VCAA notice of the information and evidence necessary to establish a TDIU claim and the proper relevance of his employment records.  

2.  The AOJ should obtain any of the Veteran's outstanding treatment records for his asbestosis that are not currently of record, to include any relevant VA treatment records not already of record and private treatment records from Dr. Fox and Dr. Abdelsayed.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.

3.  Then, after the above development has been completed, to the extent possible, the AOJ should readjudicate the claim for a rating in excess of 10 percent for asbestosis prior to March 7, 2011 and TDIU claim.  If a schedular increased rating is not in order for the period in question and/or the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, readjudication should include consideration of referral of the Veteran's claims to the Director of Compensation Service, for extraschedular consideration. 38 C.F.R. §4.16(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


